             Case 1:20-cr-00325-SHS Document 53 Filed 03/02/21 Page 1 of 2




 Federal Defenders                                                                       Southern District
                                                          52 Duane Street-10th Floor, New York, NY 10007
 OF NEW YORK, INC.                                                  Tel: (212) 417-8700 Fax: (212) 571-0392


 David E. Patton                                                                    Southern District of New York

  Execurive Director                                                                    Jennifer L. Brown
                                                                                         Acroniey-in-Charge




                                                                       March 2, 2021

BYECF
The Honorable Judge Sidney H. Stein                             MEMO ENDORSED
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

RE:      United States v. Desirae Schneider
         20 Cr. 325 (SHS)

Dear Judge Stein,
       I write to request a temporary modification to Desirae Schneider's bail conditions in the
above-captioned case to allow Ms. Schneider to drive to Astoria, Queens on Saturday, March 6,
2021 and stay through Sunday, March 7, 2021 to continue to help a friend pack up her apartment
in preparation for a move. Pretrial services and the Government do not object to this request.
        On March 16, 2020, Ms. Schneider was presented in Magistrate Court. The following
bail conditions were set and subsequently met:
           $50,000 personal recognizance bond to be co-signed by two financially
           responsible persons; compliance with pre-trial supervision and mental health
           treatment as directed; surrender of travel documents with no new applications
           and travel restricted to the Southern District of New York; no contact with the
           alleged victim outside the presence of counsel; surrender keys to the
           complainant's home; continued employment; no "dark web" use; no possession
           of firearms/destructive devices/other weapons; and GPS monitoring.
       On June 22, 2020, Magistrate Judge Gorenstein granted Ms. Schneider's request for a
temporary bail modification to allow her to travel to Milford, Connecticut from Saturday, June
27 through Sunday, June 28 to attend a small outdoor wedding. Ms. Schneider attended the
wedding without incident. On July 29, 2020, the Court granted Ms. Schneider's request for a
temporary bail modification to enable her to travel to Illinois to visit her family for one week in
August 2020. Ms. Schneider planned this trip in consultation with her pretrial services officer.
On August 6, 2020, the Court granted Ms. Schneider's request for a temporary bail modification
to enable to her drive to Milford, Connecticut for a small birthday gathering with friends on
          Case 1:20-cr-00325-SHS Document 53 Filed 03/02/21 Page 2 of 2




August 9, 2020. On September 18, 2020, the Court granted Ms. Schneider's request for a
temporary bail modification to enable her to drive to Milford, Connecticut to visit friends on
September 20, 2020.
        On October 16, 2020, the Court granted Ms. Schneider's request for a temporary bail
modification to drive to Astoria, Queens to visit friends on that day. On November 4 and
December 2, 2020, the Court granted Ms. Schneider's request for a temporary bail modification
to drive to Astoria, Queens to visit friends and stay overnight. On December 16, 2020, the Court
granted Ms. Schneider's request for a temporary bail modification to enable her to drive to
Astoria and Long Island City, Queens on Saturday, December 19, 2020 for a small wedding and
to drive to Illinois to visit her family from Monday, December 21 through Sunday, December 27,
2020. On January 14, 2021, the Court granted Ms. Schneider's request for a temporary bail
modification to enable her to drive to Astoria, Queens on Thursday, January 14, 2021 and stay
overnight until Friday, January 15, 2021 to attend a small memorial in honor of a friend who
recently passed away. On January 26, 2021, the Court granted Ms. Schneider's request for a
temporary bail modification to enable her to drive to Astoria, Queens on Friday, January 29,
2021 and stay through Sunday, January 31, 2021 to help a friend move. On February 16, 2021,
the Court granted Ms. Schneider's request for a temporary bail modification to enable her to
drive to Astoria, Queens on Saturday, February 20, 2021 and stay through Sunday, February 21,
2021 to help a friend move. Since the start of this case, Ms. Schneider has remained in consistent
compliance with the conditions of her release.
        Ms. Schneider now respectfully requests a temporary bail modification to enable her to
drive to Astoria, Queens on Saturday, March 6, 2021 and stay through Sunday, March 7, 2021 to
continue to help her friend pack up her apartment in preparation for a move. The complainant in
this case will not be there. The Government and pretrial services do not object to this request.
       Thank you for your consideration of this request.


Respectfully submitted,

Isl
Marne Lenox
Assistant Federal Defender
(212) 417-8721
                                             SO ORDERED                   ,fJji
                                                                �

                                             HONORABLE SIDNEY H. STEIN
                                             United States District Judge
                                                                          Dated: New York, New York
                                                                                 March 2, 2021
cc:    Rebecca Dell, Assistant U.S. Attorney (by ECF)
       Jonathan Lettieri, Pre-Trial Services Officer (by email)
